261 P.3d 95 (2011)
245 Or. App. 163
STATE of Oregon, Plaintiff-Appellant Cross-Respondent,
v.
Yuriy Petrovich GANNOTSKIY, Defendant-Respondent Cross-Appellant.
071255736; A144840.
Court of Appeals of Oregon.
Submitted on July 14, 2011.
Decided August 17, 2011.
John R. Kroger, Attorney General, Jerome Lidz, Solicitor General, and Joanna L. Jenkins, Assistant Attorney General, filed the brief for appellant-cross-respondent.
Waiver of appearance for respondent-cross-appellant.
Before ORTEGA, Presiding Judge, and NAKAMOTO, Judge, and ROSENBLUM, Senior Judge.
PER CURIAM.
The state seeks reversal of the trial court's pretrial order granting defendant's motion to suppress evidence obtained from a blood draw administered after defendant's arrest.[1] In granting the motion to suppress, the trial court explicitly relied on this court's opinion in State v. Machuca, 231 Or.App. 232, 218 P.3d 145 (2009), rev'd, 347 Or. 644, 227 P.3d 729 (2010) (Machuca I). In explaining its conclusion, the trial court stated that, but for Machuca I, its ruling "would have been to the contrary[.]" After the trial court granted defendant's motion to suppress, the Supreme Court decided State v. Machuca, 347 Or. 644, 227 P.3d 729 (2010) (Machuca II), in which it reversed our decision in Machuca I. Based on Machuca II, the trial court erred in granting the motion to suppress.
Reversed and remanded on appeal; affirmed on cross-appeal.
NOTES
[1]  Defendant filed a notice of cross-appeal, but did not otherwise appear.